Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered March 13, 1996, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the fourth degree, and sentencing him to a term of from IVs to 4 years, unanimously affirmed.
Since defendant had been arrested and indicted after his plea of guilty but before his scheduled sentencing, thereby violating the no-arrest condition of the plea, the court properly imposed an enhanced sentence. The court properly determined the validity of the postplea arrest (see, People v Outley, 80 NY2d 702). “Since the defendant had already been indicted, the court was assured that there was a legitimate basis to the new charges” (People v Ruffin, 208 AD2d 657, 658). Notwithstanding defendant’s claims to the contrary, the record indicates that he was given adequate opportunity, under the circumstances, to consult with his attorney and to be heard prior to the imposition of the enhanced sentence. We perceive no abuse of sentencing discretion. We have considered and rejected defendant’s remaining contentions. Concur — Nardelli, J. P., Wallach, Tom and Andrias, JJ.